UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials [] Soliciting Material Under Rule 14a-12 INSMED INCORPORATED (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on the table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: []Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE and PROXY STATEMENT for ANNUAL MEETING of SHAREHOLDERS MAY 18, 2011 11 Deer Park Drive, Suite 117 Monmouth Junction, New Jersey 08852 Insmed Incorporated 11 Deer Park Drive, Suite 117 Monmouth Junction, NJ 08852-1923 (732) 438-9434 ANNUAL MEETING OF SHAREHOLDERS April 18, 2011 To the Shareholders: We cordially invite you to attend the 2011 Annual Meeting of Shareholders to be held at the Sofitel Hotel 120 South 17th Street, Philadelphia, PA 19103 on May 18, 2011, at 9:00 a.m. local time.A formal notice of the meeting, together with a proxy statement and proxy form, is enclosed with this letter.The notice points out that you will be asked to: (i) elect one ClassI directorto serve until the 2013 Annual Meeting of Shareholders; (ii) elect two ClassII directorsto serve until the 2014 Annual Meeting of Shareholders; (iii) ratify the selection of Ernst & Young LLP as our auditors for the fiscal year ending December 31, 2011; (iv) approve the amendment of our 2000 Stock Incentive Plan; (v) conduct an advisory vote on executive compensation; (vi) conduct an advisory vote on the frequency of future advisory votes on executive compensation; and (vii) transact such other business as may properly come before the meeting. Please read the notice and proxy statement carefully, complete the proxy form and mail it promptly.A postage-paid return envelope is enclosed for your convenience. Whether or not you plan to attend the Annual Meeting in person and regardless of the number of shares of Common Stock you own, please complete, sign, date and return the enclosed proxy promptly in the accompanying prepaid envelope. Sincerely yours, /s/ Donald Hayden, Jr. DONALD HAYDEN, JR. Chairman of the Board INSMED INCORPORATED NOTICE OF ANNUAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the 2011 Annual Meeting of Shareholders of Insmed Incorporated will be held at the Sofitel Hotel 120 South 17th Street, Philadelphia, PA 19103 on May 18, 2011, at 9:00 a.m. local time, for the following purposes: 1. To elect one ClassI directorto serve until the 2013 Annual Meeting of Shareholders; 2. To elect two ClassIIdirectors to serve until the 2014 Annual Meeting of Shareholders; 3. To ratify the selection of Ernst & Young LLP as our auditors for the fiscal year ending December31, 2011; 4. To approve the amendment of our 2000 Stock Incentive Plan; 5. To conduct an advisory vote on executive compensation; 6. To conduct an advisory vote on the frequency of future advisory votes on executive compensation; and 7. To transact such other business as may properly come before the meeting. Holders of record of shares of Insmed Common Stock at the close of business on April 12, 2011, will be entitled to vote at the meeting. You are requested to complete, sign, date and return the enclosed proxy promptly, regardless of whether you expect to attend the Annual Meeting.A postage-paid return envelope is enclosed for your convenience.If you are present at the Annual Meeting, you may vote in person even if you already have sent in your proxy. By Order of the Board of Directors /s/ W. McIlwaine Thompson, Jr. W. McIlwaine Thompson, Jr., Corporate Secretary April 18, 2011 PROXY STATEMENT for ANNUAL MEETING OF SHAREHOLDERS of INSMED INCORPORATED To be held May 18, 2011 Solicitation of Proxies. The Board of Directors (the “Board”) of Insmed Incorporated (“Insmed”, which may be referred to as the “Company”, “we”, “us” or “our”) is soliciting your proxy for the Annual Meeting of Shareholders to be held at the Sofitel Hotel 120 South 17th Street, Philadelphia, PA 19103 on May 18, 2011, at 9:00 a.m., local time (the “Annual Meeting”).This proxy statement and the accompanying proxy card are being mailed to our shareholders on or about April 18, 2011. On March 1, 2011 our shareholders approved a one-for-10 reverse stock split of our Common Stock, $0.01 par value per share (the “Common Stock”).The reverse stock split became effective on March 2, 2011. All share totals and share prices quoted within this proxy statement are shown on a post reverse stock split basis. Information about the Annual Meeting. Who May Vote.Shareholders of record at the close of business on April 12, 2011 (the “Record Date”), will be entitled to notice of and to vote at the Annual Meeting.As of the Record Date, we had 24,828,101 outstanding shares of Common Stock. Each share of our Common Stock entitles the holder to one vote with respect to all matters submitted to shareholders at the Annual Meeting.Beneficial owners of shares of our Common Stock may direct the record holder of the shares on how to vote the shares held on their behalf. Shareholders of Record.If on the Record Date, shares of our Common Stock were registered directly in your name with our transfer agent, then you are a shareholder of record.As a shareholder of record, you may vote in person or by proxy at the Annual Meeting.Whether or not you plan to attend the Annual Meeting, we urge you to fill out and return the enclosed proxy card or vote by proxy over the telephone or on the Internet as instructed below to ensure your vote is counted. Beneficial Owners of Shares.If on the Record Date, your shares of our Common Stock were held, not in your name, but rather in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials have been forwarded to you by that organization.The organization holding your account is considered to be the shareholder of record for purposes of voting at the Annual Meeting, and is required to vote those shares in accordance with your instructions.If you do not give instructions to the organization holding your account, then the organization will have discretion to vote the shares with respect to “routine” matters but will not be permitted to vote the shares with respect to “non-routine” matters.Accordingly, if you do not instruct your broker or other agent on how to vote your shares with respect to the “non-routine” matter, your shares will be “broker non-votes” with respect to that proposal.Proposal 1, the Election of a Director, is a non-routine matter.Proposal 2, Election of Directors, is a non-routine matter.Proposal 3, the designation of Auditors, is a routine matter.Proposal 4, the amendment of the 2000 Stock Incentive Plan, is a non-routine matter. Proposal 5, the advisory vote onexecutive compensation, is a non-routine matter.Proposal 6, the advisory vote on the frequency of future advisory votes on executive compensation, is a non-routine matter.As a beneficial owner, you have the right to direct your broker or other agent on how to vote the shares in your account.You are also invited to attend the Annual Meeting.However, if you are not the shareholder of record, you may not vote your shares in person at the Annual Meeting unless you request and obtain a valid proxy from your broker or other agent. Quorum and Vote Required to Approve Each Item on the Proxy.A majority of the outstanding shares of our Common Stock represented in person or by proxy at the Annual Meeting constitutes a quorum for the transaction of business at the Annual Meeting. Proposals 1 and 2, the election of directors, require the affirmative vote of the holders of a plurality of the votes cast in the election of directors.Signing and returning your proxy will constitute a vote “for” the nominees unless your proxy specifies that you are withholding authority to vote for the nominees or for a specific nominee.Any votes that are withheld and any broker non-votes will not be included in determining the number of votes cast.In the event that any of the nominees are unavailable for election, the Board may either reduce the number of directors or choose a substitute nominee.If the Board selects a substitute nominee, the shares represented by proxy will be voted “for” the substitute nominee unless other instructions are given in the proxy.The Board has no reason to believe that the nominees will be unavailable. Proposal 3, designation of auditors, does not require shareholder ratification under Virginia law, our Articles of Incorporation, as amended (“Articles of Incorporation”), or our Amended and Restated Bylaws (“Bylaws”).In the event that a majority of the votes cast are against the ratification of Ernst & Young LLP as our independent auditors for the fiscal year ending December 31, 2011, the Audit Committee of the Board will consider the vote and the reasons therefore in future independent auditor selection decisions. Proposal 4, the amendment of our 2000 Stock Incentive Plan, requires the affirmative vote of a majority of the votes cast, in person or by proxy, at the Annual Meeting.Signing and returning your proxy will constitute a vote “for” the amendment unless your proxy specifies that you are withholding authority to vote for the amendment.Any votes that are withheld and any broker non-votes will not be included in determining the number of votes cast. Proposals 5 and 6, the advisory votes on executive compensation and the frequency of future advisory votes on executive compensation, are advisory in nature and not binding on, nor do they overrule, any decisions of the Company, the Board or the Compensation Committee.In the event that a majority of the votes cast are against either of the Proposal 5 or that a plurality of the votes cast on Proposal 6 are for a different frequency from that recommended by the Board, the Board and the Compensation Committee will consider the vote and the reasons therefor in the decisions on the executive compensation and the frequency of future advisory votes on executive compensation.Any votes that are withheld and any broker non-votes will not be included in determining the number of votes cast. Revoking a Proxy.Anyone giving a proxy may revoke it at any time before it is voted by voting in person at the Annual Meeting or by delivering a later dated proxy or written notice of revocation to our Corporate Secretary.Attendance at the Annual Meeting will not itself revoke a proxy.A proxy, if executed and not revoked, will be voted at the Annual Meeting.If a proxy contains any specific instructions, the proxy will be voted in accordance with such instructions. Cost of Soliciting Proxies.We will pay the cost of soliciting proxies.In addition to the use of mails, proxies may be solicited in person or by telephone by our regular employees.We have engaged Georgeson Inc. to assist in the solicitation of proxies from brokers, nominees, fiduciaries and other custodians.We will pay that firm approximately $6,500 for its services and reimburse its out-of-pocket expenses for such items as mailing, copying, phone calls, faxes and other related items. We will indemnify Georgeson Inc. from any losses arising from that firm’s proxy soliciting services on our behalf. Principal Executive Offices of Insmed Incorporated. The address of our principal executive offices is 11 Deer Park Drive, Suite 117, Monmouth Junction, New Jersey 08852. PROPOSAL NO. 1 ELECTION OF DIRECTOR Information Relating to the Election of Directors. Nominee.The Board has nominated one additional ClassI director, Mr. Timothy Whitten (the “nominee”), for election at the Annual Meeting for the term expiring at the 2013 Annual Meeting of Shareholders.Mr. Whitten is currently not a member of the Board and is serving as the Chief Executive Officer of the Company.Our Board and Nominations and Governance Committee have recommended the election of Mr. Whitten to the Board. Below is some information on the nominee. Timothy Whitten – age 54.In December 2010, Mr. Whitten joined Insmed as our President and Chief Executive Officer.Previously, Mr. Whitten served as the President and Chief Executive Officer of Transave, Inc. (“Transave”) since 2006.He joined Transave from Pharmacyclics where he served for approximately five years.His roles included Senior Vice President of Commercial Operations and Business Development, among others.Prior to Pharmacyclics, Mr. Whitten spent 16 years at Bristol-Myers Squibb Company (BMS).His roles included Vice President, Global Marketing, Oncology, Immunology and Pulmonary Diseases; Vice President U.S. Marketing, Bristol Myers Oncology and Immunology; and Vice President, Global Pravastatin Initiative.During his 16 years in marketing, sales and strategic planning at BMS, Mr. Whitten led the successful U.S. launch and marketing of Taxol® (paclitaxel) Injection, an oncology product.He also led the company’s strategic direction for the global oncology and immunology franchises.Mr. Whitten earned his master’s degree in business administration from Colgate Darden Graduate School of Business Administration at University of Virginia and received his pharmacy degree Magna Cum Laude from West Virginia University. The Board believes that Mr. Whitten’s strong operating background brings senior leadership, strategic planning, financial and commercial experience to our Board. Vote Required for Approval.The election of the nominee for director requires the affirmative vote of the holders of a plurality of the votes cast in the election of the directors.Signing and returning your proxy will constitute a vote “for” the nominee under Proposal 1 unless your proxy specifies that you are withholding authority to vote for the nominee.Any votes that are withheld and any shares held in street name for customers who are the beneficial owners of those shares that are not voted in the election of the director will not be included in determining the number of votes cast.In the event that the nominee is unavailable for election, the Board may either reduce the number of directors or choose a substitute nominee.If the Board selects a substitute nominee, the shares represented by proxy will be voted “for” the substitute nominee unless other instructions are given in the proxy.The Board has no reason to believe that the nominee will be unavailable. Recommendation. THE BOARD RECOMMENDS THAT YOU VOTE “FOR” THE NOMINEE. PROPOSAL NO. 2 ELECTION OF DIRECTORS Information Relating to the Election of Directors Nominees.The Board has nominated two current ClassII directors, Mr. Donald Hayden, Jr. and Mr. Richard S. Kollender (the “nominees” and each a “nominee”), for reelection at the Annual Meeting for the term expiring at the 2014 Annual Meeting of Shareholders.Both directors were recommended by the other members of the Board and the Nominations and Governance Committee. Below is some information on the nominees. Donald Hayden, Jr. – age 55. Mr. Hayden has been a member of our Board since December 2010.He previously served as the Executive Chairman of Transave since April 2006.In addition, Mr. Hayden has served as a member of the Board of Directors of Amicus Therapeutics, Inc. (NASDAQ: FOLD) since March 2006 and as Lead Independent Director of Amicus since February 2010.Mr. Hayden previously served as Chairman of the Board of Directors of Amicus from March 2006 until February 2010 and from September 2006 until March 2007 served as Interim President and Chief Executive Officer of Amicus.From 1991 to 2005, he held a number of executive positions with Bristol-Myers Squibb Company, most recently serving as Executive Vice President and President, Americas.Mr. Hayden holds a B.A. from Harvard University and an M.B.A. from Indiana University. The Board believes that Mr. Hayden’s substantial background as a successful pharmaceutical executive brings senior management, leadership, commercial, business development, financial and strategic planning experience to our Board. Richard S. Kollender – age 41.Mr. Kollender has been a member of our Board since January 2011.He has served as a partner at Quaker BioVentures, a venture capital firm with a focus on the life sciences industry, since October2005.Mr. Kollender joined Quaker BioVentures as a principal in 2003.Prior to joining Quaker BioVentures, Mr. Kollender served in a variety of sales, marketing and worldwide business development positions at GlaxoSmithKline, as an Investment Manager at SR One and as a Certified Public Accountant with KPMG LLP, with a significant emphasis on the healthcare and emerging businesses sectors.Mr.Kollender holds a B.A. from Franklin and Marshall College in Accounting and Business Administration and an MBA from the University of Chicago and a certificate from the graduate program in Health Administration and Policy from the University of Chicago.He currently serves on the Board of Directors and as the Chairman of the audit committee of NuPathe Inc. (NASDAQ: PATH) and serves on the boards of directors of Precision Therapeutics, Inc., Rapid Micro Biosystems, Inc., TargetRx, Inc. (Chairman of the Board of Directors) and Transport Pharmaceuticals, Inc.He also serves as an observer of the Board of Directors of Celator Pharmaceuticals, Inc.Until recently, Mr. Kollender served on the Board of Directors of Transave.The Board believes that Mr. Kollender’s diverse pharma/biotech background brings financial, commercial, business development and senior leadership experience to our Board. Vote Required for Approval.The election of each nominee for director requires the affirmative vote of the holders of a plurality of the votes cast in the election of the directors.Signing and returning your proxy will constitute a vote “for” all of the nominees under Proposal 2 unless your proxy specifies that you are withholding authority to vote for either or both of the nominees.Any votes that are withheld and any shares held in street name for customers who are the beneficial owners of those shares that are not voted in the election of the directors will not be included in determining the number of votes cast.In the event that any of the nominees is unavailable for election, the Board may either reduce the number of directors or choose a substitute nominee.If the Board selects a substitute nominee, the shares represented by proxy will be voted “for” the substitute nominee unless other instructions are given in the proxy.The Board has no reason to believe that the nominees will be unavailable. Recommendation. THE BOARD RECOMMENDS THAT YOU VOTE “FOR” ALL OF THE NOMINEES. The Board of Directors. Our Articles of Incorporation provide that our Board shall consist of not more than 12 directors, with the exact number to be prescribed by our Bylaws.Our Bylaws provide that the number of directors constituting our Board shall be designated by a resolution of the Board but shall be not less than four nor more than ten.Our Board has adopted a resolution designating six directors. The directors are divided into three classes – ClassI, ClassII and ClassIII.Each class of directors serves for three years on a staggered term basis. The Board has determined that the following members of the Board are independent, as that term is defined under the general independence standards in listing standards of the NASDAQ Marketplace Rules and our Corporate Governance Guidelines:Mr. Donald Hayden, Jr., Dr. Steinar J. Engelsen, Dr. Melvin Sharoky, Mr. Richard S. Kollender and Dr. Randall W. Whitcomb.The Board has adopted, as part of our Corporate Governance Guidelines, categorical standards to assist it in making these independence determinations.Our Corporate Governance Guidelines are available on our website at www.insmed.com. The Board has nominated two ClassII directors whose term of office expires in 2011, Mr. Donald Hayden, Jr. and Mr. Richard Kollender, for reelection at the Annual Meeting for the term expiring at the 2014 Annual Meeting of Shareholders.The term of the Class III directors, Dr. Melvin Sharoky and Dr. Randall Whitcomb, will expire at the 2012 Annual Meeting of Shareholders.The term of the existing Class I director, Dr. Steinar Engelsen, and the proposed additional Class I director, Mr. Timothy Whitten, will expire at the 2013 Annual Meeting of Shareholders. The following table sets forth the directors nominated to be reelected at the Annual Meeting and continuing directors and, for each director whose term of office will extend beyond the Annual Meeting, the year such nominee or continuing director was first elected as a director, the positions currently held by the nominee and each continuing director, the year each nominee’s or continuing director’s current term will expire and the current class of director of the nominee and each continuing director: Nominee’s or Director’s Name Age Position(s)withthe Company YearFirstBecameDirector andYearCurrentTermWill Expire Class of Director Nominees for Class II Directors Donald Hayden, Jr. (2)(3) 55 Chairman of the Board, Director 2010-2011 II Richard S. Kollender (1) 41 Director 2011-2011 II Nominee for Class I Director Timothy Whitten
